Citation Nr: 1641765	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-24 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Veteran appeared before a Decision Review Officer (DRO) in a July 2013 hearing.  A transcript of this hearing has been associated with the electronic record.  Although the Veteran initially requested a Board hearing in his September r2012 substantive appeal, he withdrew that request in a July 2013 submission.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for both claims in order to obtain adequate medical opinions.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where a veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Regarding the claim of entitlement to service connection for a left shoulder disorder, the Veteran asserted in his February 2010 claim his left shoulder disorder was caused by playing flag football during his military service.  He testified at his July 2013 DRO hearing that his shoulder was injured due to repetitive falls on the steel deck of his ship and on land when practicing flag-football.  He testified that he had a large bump on his left shoulder due to dislocating his shoulder after one of these falls.  He also testified that he boxed during his military service and that this activity further injured his left shoulder.  He indicated that he was unable to seek treatment for his left shoulder after service because he was unable to afford a visit to a doctor.  However, he did treat his shoulder with home remedies after service.

The Veteran's service treatment records document left shoulder complaints.  September 1970 records document the onset of left shoulder pain after the Veteran fell on the shoulder while playing football.  The Veteran again complained of left shoulder pain in December 1970.  He was put on a physical profile at that time.  

VA afforded the Veteran an examination for his left shoulder in November 2010.  X-ray images at that time showed osteoarthritic changes at the acromioclavicular joint and glenohumeral joint, mild to moderate.  The examiner also had noted possible rotator cuff disease.  The examiner opined that the Veteran's left shoulder disorder was less likely than not related to active duty service after only one acute injury in 1970 and with normal upper extremity examination on separation.  

The Board finds the November 2010 VA opinion to be inadequate.  The Veteran's has indicated that he has suffered from continued symptoms since his military service.  Because there are lay statements of record that indicate the Veteran had continued left shoulder symptoms since his active duty, remand is required to obtain an adequate examination and opinion that addresses such statements. 
 
Regarding the claim of entitlement to service connection for bilateral hearing loss, remand is necessary for a clarifying medical opinion.  First, the Board notes the Veteran has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Also, the Veteran's exposure to noise during his military service is conceded.  In his July 2013 DRO hearing, the Veteran reported noise exposure during his military service as a Boatswain's Mate aboard an aircraft carrier.  His DD 214 corroborates this testimony, showing service aboard the U.S.S. John F. Kennedy as a Boatswain's Mate.  The Veteran testified that he would often work near the flight deck without hearing protection, suffering exposure to loud aircraft noise.  The Board finds that this is sufficient evidence of noise exposure during the Veteran's military service.  

VA afforded the Veteran an examination for his bilateral hearing loss claim in January 2011.  At that time, the examiner opined that the Veteran's hearing loss was less likely than not related to military noise exposure because there was no significant threshold shift of hearing between the Veteran's March 1969 entry and February 1971 separation examinations.  The examiner further noted that there was no scientific basis for delayed onset hearing loss.  Concluding, the examiner found that the Veteran's present hearing loss may be caused by other occupational and recreational noise exposure.  

After that examination, however, VA received a June 2011 private medical record in which the physician opined there was sensorineural hearing loss most likely secondary to a combination of age related hearing loss and noise exposure.  The physician noted the Veteran's significant history of noise exposure during his military service from 1969 to 1971.  He noted the audiometric studies from a prior visit had extremely poor reliability and that there was a significant discrepancy between the Veteran's speech reception threshold and his pure the audiometry suggesting a functional hearing loss.  It appears the physician partially attributes the Veteran's hearing loss to acoustic trauma from his military service.  An August 2013 VA examination was conducted; no etiology opinion was provided.  

Another opinion is necessary to account for the discrepant findings of the January 2011 VA opinion and the June 2011 private opinion.  In addition, at his June 2013 DRO hearing, the Veteran testified that he first noticed a problem with diminished hearing during his military service.  He would have trouble understanding what people were saying when they spoke with him, or understanding radio or television when others were able to hear.  The Veteran is competent to report symptoms of diminished hearing because such symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, this testimony must also be addressed.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left shoulder disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disorder had onset in, or is otherwise related to, active military service.  The examiner must specifically address the following:  1) service treatment records from September and December 1970 showing treatment for left shoulder symptoms after the Veteran sustained an injury while playing flag football; 2) the Veteran's June 2013 lay statements describing left shoulder symptoms during and since his military service and self-treating these symptoms after service; and 3) a June 2011 private medical record addressing whether the left shoulder disorder was related to the injury sustained in 1970.  

4.  After any additional records are associated with the claims file, arrange for an examination regarding the Veteran's bilateral hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had onset in, or is otherwise caused by, noise exposure during Veteran's military service.   Even if the examiner finds there is no current hearing loss, the examiner must consider whether the hearing loss found in the 2011 VA examination report is related to service.  

The examiner must specifically address 1) the discrepancy between the January 2011 VA examination and the June 2011 private audiology opinion, and 2) the Veteran's June 2013 testimony describing diminished hearing during his military service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




